At oral argument appellant for the first time argued that the trial court erred in "double counting" the appellant's income, once for spousal support, and also for the division of property.  The majority properly stated, "it is well settled that an appellate court will not consider questions not presented, considered or decided by a lower court," and properly did not consider the merits of appellant's argument on this particular issue.  Unnecessarily, the majority went on to state that other appellate courts have considered and rejected this argument.  By doing this, the majority gratuitously rendered an advisory opinion as to the merits of the claim.  By giving such an advisory opinion, I believe this court may be giving an indication of how it would rule on this issue.  If and when the issue of double counting is properly preserved at the trial court level and the matter comes before this court, this appellate court will decide the issue at that time.